The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 6, 2020, February 23, 2021, June 24, 2021, and September 16, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Mikoshiba et al. (U.S. Patent Application Publication 2012/0214094 A1) in view of Park et al. (U.S. Patent Application Publication 2016/0280831 A1).   
With regard to the limitations of claim 1, Mikoshiba discloses a  structure for forming a pattern of a semiconductor device, comprising: a substrate; a polymer film formed on the substrate; and a block copolymer layer including first and second block chains formed on the polymer film, wherein the block copolymer is microphase-separated, and said microphase-separated pattern is formed by aligning the first and second block chains to be vertical to or parallel with the substrate on the basis of surface free energy of first and second areas such that layers of the first and second block chains are first lamella phases vertically and alternately stacked with respect to the substrate on said first area and the layers of the first and second block chains are second lamella phases alternately stacked in parallel with respect to the substrate on the second area (claim 8).
Claim 1 differs from Mikoshiba’s prior art in that: a first polymer line comprises a first polymer, which comprises a first polymerization unit having a ring structure connected to a main chain and a second polymerization unit represented by chemical formula 1; and a second polymer line is different from the first polymer.
However, Park discloses a laminate having a substrate and a polymer film formed on the substrate, wherein said polymer film comprises: a block copolymer {corresponding to the first polymer line) including a first block (corresponding to the second polymerization unit) having a unit of chemical formula 1 

    PNG
    media_image1.png
    180
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    514
    media_image2.png
    Greyscale

and a second block {corresponding to the first polymerization unit) different from the first block; and a polymer {corresponding to the second polymer line) having a repeating unit of chemical formula 3 

    PNG
    media_image3.png
    387
    516
    media_image3.png
    Greyscale

including at least one crosslinkable functional group, wherein said block copolymer has a self-assembly structure, a polymer including the repeating unit of chemical formula 3 is a polymer film present in an area formed by the second block of the self-assembled block copolymer, and said second block is represented by chemical formula 5 (claims 1 and 9-18).
The block of the Formula 3 may be, in another embodiment, represented by Formula 4 below.

    PNG
    media_image4.png
    329
    303
    media_image4.png
    Greyscale

In Formula 4, the X2 is the same as defined in the Formula 3, and the R1 to R5 may be each independently hydrogen, an alkyl group, a haloalkyl group or a halogen atom. The number of the halogen atom included in the R1 to R5 is 1 or more. 
In Formula 4, the R1 to R5 may be each independently hydrogen, an alkyl group having 1 to 4 carbon atom(s) or a haloalkyl group having 1 to 4 carbon atom(s) or the halogen atom, and the halogen atom may be the fluorine or chlorine. 
In Formula 4, the R1 to R5 may include 1 or more, 2 or more, 3 or more, 4 or more, 5 or more or 6 or more halogen atom(s). The upper limit of the number of the halogen atom(s) is not particularly limited, and the number of the halogen atom(s) in the R1 to R5 may be, for example, 12 or less, 8 or less, or 7 or less (paragraphs [0065] – [0068]). 
Claim 1 differs from Park’s prior art in that in the second polymerization unit represented by chemical formula 1, Y is a crosslinkable functional group or the crosslinkable functional group of a state reacting with the substrate, whereas Park corresponding thereto indicates that Y in chemical formula 1 is a monovalent substituent including a ring structure in which a straight chain having eight or more chain formation atoms is connected. 
However, a crosslinkable functional group in this technical field generally reacts with a substrate so as to perform a role of improving adhesion with respect to the substrate, and considering chemical formula 5 in Park, wherein: R1 to R5 are respectively and independently hydrogen, alkyl groups, haloalkyl groups, halogen atoms, or  crosslinkable functional groups; and the number of crosslinkable functional groups included in R1 to R5 is one or more (claim 1), it is considered that a technology of coupling, by a person skilled in the art, a crosslinkable functional group to a terminal of a polymerization unit for constituting a polymer for the adhesion with a substrate amounts to a simple design change, and it is not considered that difference in an unexpected remarkable effect is obtained by said limitation. 
In addition, considering that both teachings of Mikoshiba and Park pertain to a technology for forming a periodically arranged structure such as a cylinder or a lamella by phase separation of a block copolymer (Mikoshiba, claim 2; Park, paragraph [0002]),
	it is considered that a person skilled in the art could readily derive the laminate of claim 1 by combining the teachings of Mikoshiba and Park. 
With regard to the limitations of claims 2 and 3, Park indicates that chemical formula 5 (X3 is a single bond, Ra to Re are respectively and independently hydrogen, alkyl groups, haloalkyl groups, or halogen atoms, and the number of halogen atoms included in Ra to Re is one or more) is displayed (claims 1 and 9-18).
With regard to the limitations of claim 4, Park indicates that in chemical formula 5, Ra to Re are alkyl groups (claim 9), and it is considered that deriving the chain of claim 4 by changing carbon atoms of the alkyl groups from said disclosure amounts to a simple design change.
With regard to the limitations of claim 5, it is considered that the first polymerization unit of claim 5 could be derived from the feature in Park, wherein chemical formula 2:

    PNG
    media_image5.png
    288
    186
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    366
    644
    media_image6.png
    Greyscale

is disclosed as a unit of an appropriate example for constituting a first block (paragraphs [0034] - [0038]; [0058] - [0060]).
With regard to the limitations of claim 6, Park indicates that chemical formula 3 is displayed as a second block (paragraphs [0048] - [0059]).

    PNG
    media_image3.png
    387
    516
    media_image3.png
    Greyscale

With regard to the limitations of claim 7, it is considered that a type of a crosslinkable functional group could be selected and applied by a person skilled in the art as necessary.
With regard to the limitations of claims 8 and 9 which pertain to the amounts of the first polymerization unit and the second polymerization unit, and said features are not disclosed in combined teaching of Mikoshiba and Park, but it is considered that a person skilled in the art could derive optimum amounts with simple repeated experimentation.
Furthermore it is noted that the amounts of the first polymerization unit and the second polymerization unit are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
With regard to the limitations of claim 10 which indicates that the first polymer does not have a crosslinkable function group at the terminal thereof, but Park discloses the block copolymer (corresponding to the first polymer line) comprising: a first block (corresponding to the second polymerization unit) having a unit of chemical formula 1; and a second block (corresponding to the first polymerization unit) different from the first block (claim 1).
With regard to the limitations of claim 11, Park discloses the polymer film comprising a polymer having a repeating unit of chemical formula 3, wherein the number of halogen atoms included in R1 to R5 is one or more (claim 14). In addition, Park indicates that R1 to R5 are alkyl groups (claim 1), and it is considered that deriving the random copolymer having a polymerization unit of claim 11 by changing carbon atoms of the alkyl groups from said disclosure amounts to a simple design change.
With regard to the limitations of claim 12 which pertains to a polymer film having an additional self-assembled block copolymer formed on a stripe pattern, and said feature is not clearly disclosed in combined teaching of Mikoshiba and Park, but Park discloses a polymerization unit represented by~-,chemical formula 2 above as a proper exemplary unit of chemical formula 1 for constituting block 1 (paragraphs [0034] - [0037]), and discloses a polymerization unit represented by as an exemplary unit for constituting block 2 (paragraphs [0047] - [0059]), and it is considered that additionally including the block copolymer having said units amounts to a simple design change which a person skilled in the art could make.
With regard to the limitations of claims 13 and 14 which pertain to a method for manufacturing a pattern substrate using the laminate of claim 1. However, as indicated above, the laminate of claim 1 could be readily derived from the combined teaching of Mikoshiba and Park. 
In addition, Park discloses the polymerization unit represented by as a proper exemplary unit of chemical formula 2 for constituting block 1 (paragraphs [0034] - [0037]), and discloses the( polymerization unit represented by as an exemplary unit for constituting block 2 (paragraphs [0047] - [0059]), and it is considered that additionally including the block copolymer having said units amounts to a simple design change which a person skilled in the art could make, and Park discloses: a method for preparing a polymer film, comprising a step of allowing a polymer film, which includes a self-assembled structure of a block copolymer including a first block and a second block different from the first block, to come in contact with a polymer having a repeating unit represented by chemical formula 3 (claim 19); and a pattern formation method comprising a step of selectively removing the first or second block of said block copolymer in a laminate having a substrate and a polymer film formed on the substrate (claim 22).
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Ku et al. (U.S. Patent Application Publication 2017/0219922 A1 or U.S. Patent 10,287,430).   
With regard to the limitations of claims 1-14, Ku discloses a method of manufacturing a patterned substrate, comprising: 
forming a polymer layer including a block copolymer within a trench on a substrate, the trench being formed by mesa structures formed and arranged so as to have an interval between them on the substrate; and 
realizing a self assembled structure of the block copolymer, 
wherein a neutral treatment is not performed on a surface in the trench, with which the polymer layer including the block copolymer contacts, wherein the block copolymer includes a block having the unit represented by Formula 1 (claims 1 and 22-25):

    PNG
    media_image7.png
    605
    813
    media_image7.png
    Greyscale

and wherein the block copolymer includes a block having the unit represented by Formula 3:

    PNG
    media_image8.png
    330
    713
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    247
    755
    media_image9.png
    Greyscale

It is noted that the above-mentioned formulas 1 and 3 are substantially identical to the claimed formulas as per instant claims 1, 5-6, and 12-13.
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764